


Exhibit 10.18-1

 

November 7, 2007

 

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

 

AMI Doduco Espana, S.L.

Manises, Nr. 1

28224 Pozuelo de Alarcon (Madrid)

SPAIN

 

AMI Doduco GmbH

Im Altgefall 12

75181 Pforzheim

GERMANY

 

Technitrol, Inc.

1210 Northbrook Drive, Suite 470

Trevose, PA 19053

Re: Precious Metals Consignment Facilities

Ladies and Gentlemen:

Reference is made: (a) to that certain Amended and Restated Fee Consignment
and/or Purchase of Silver Agreement dated as of August 4, 2006 (as the same may
have been amended, the “Scotiabank Consignment Agreement”), by and among AMI
Doduco, Inc. (“AMI”), AMI Doduco Espana, S.L. (“AMI Spain”), and AMI Doduco GmbH
(“AMI Germany” and, collectively with AMI and AMI Spain, “Consignees”) and The
Bank of Nova Scotia (“Scotiabank”); and (b) to that certain Amended and Restated
Consignment Agreement dated as of July 29, 2005 (as the same may have been
amended, the “BofA Consignment Agreement”), by and among Technitrol, Inc.
(“Technitrol”), AMI and Bank of America, N.A. (“BofA”), as successor by merger
and by assignment to Fleet Precious Metals Inc., formerly a Rhode Island
corporation doing business as Bank of America Precious Metals.

--------------------------------------------------------------------------------




November 7, 2007
Page 2

The obligations of Consignees under the Scotiabank Consignment Agreement are
secured by that certain Guarantee (the “Guarantee”) dated September 8, 2006
executed by Technitrol in favor of Scotiabank.

Pursuant to a certain Asset Sale Agreement dated as of October 10, 2006 by and
between BofA and Scotiabank, Scotiabank acquired and assumed all of the rights
and obligations of BofA under the BofA Consignment Agreement.

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Scotiabank Consignment Agreement.

Each of Scotiabank and Consignees hereby agrees, as of the date hereof, as
follows:

          1.        The Scotiabank Consignment Agreement shall supersede and
shall replace the BofA Consignment Agreement, which BofA Consignment Agreement
shall terminate and shall cease to be of further force and effect. All
commodities consigned to Technitrol and AMI pursuant to the BofA Consignment
Agreement shall hereafter be deemed commodities consigned to AMI pursuant to the
Scotiabank Consignment Agreement and guaranteed by Technitrol pursuant to the
Guarantee, and all consignment fees, purchase price payments, market premiums
and all other obligations of Technitrol and AMI to Scotiabank under the BofA
Consignment Agreement (collectively, “Consignment Obligations”) shall hereafter
constitute joint and several Consignment Obligations of Consignees payable to
Scotiabank under the Scotiabank Consignment Agreement and guaranteed by
Technitrol pursuant to the Guarantee.

          2.        Paragraph 1 of the Scotiabank Consignment Agreement is
hereby amended in its entirety to read as follows:

 

 

 

1. Availability. Silver delivered and held on consignment hereunder from time to
time by the Consignees shall not at any time have an aggregate Dollar Value that
exceeds the lesser of:

 

(i) the Dollar Value of 9,000,000 troy ounces of silver; and (ii) One Hundred
Fifty-Three Million U.S. Dollars ($153,000,000 U.S.) (such $153,000,000 U.S.
being the “Maximum Dollar Limit”).


--------------------------------------------------------------------------------




November 7, 2007
Page 3

          3.      The Scotiabank Consignment Agreement is amended hereby to add
a new Paragraph 34 and a new Paragraph 35 to read as follows:

 

 

 

34.          Expenses. The Consignees shall pay within ten (10) days of written
demand therefor all reasonable expenses of Scotiabank incurred in connection
with Scotiabank’s exercise, preservation or enforcement of any of Scotiabank’s
rights or remedies under this Agreement, including, without limitation,
reasonable fees of outside legal counsel, but excluding expenses incurred that
are attributable to the negligence or willful misconduct of Scotiabank, and the
amount of all such expenses shall, until paid, bear interest at the rate set
forth in Paragraph 14 hereof and be an obligation secured by any collateral.

 

 

 

35.          Joint and Several Obligations of Consignees; Suretyship Waivers and
Consents; Maximum Enforceability.

 

 

 

(a)          Each covenant, agreement, representation and warranty of the
Consignees contained herein and all of the obligations of Consignees to
Scotiabank hereunder (collectively, the “Obligations”) constitute the joint and
several undertaking of each Consignee.

 

 

 

(b)          Each Consignee acknowledges that the Obligations of such Consignee
undertaken herein might be construed to consist, at least in part, of the
guaranty of Obligations of the other Consignees and, in full recognition of that
fact, each Consignee consents and agrees that Scotiabank may, at any time and
from time to time, without notice or demand, whether before or after any actual
or purported termination, repudiation or revocation of this Agreement by any
Consignee, and without affecting the enforceability or continuing effectiveness
hereof as to such Consignee: (i) with the written consent of the other
Consignees, supplement, restate, modify, amend, increase, decrease, extend,
renew or otherwise change the time for payment or the terms of this Agreement or
any part thereof, including any increase or decrease of the rate(s) of interest
thereon; (ii) supplement, restate, modify, amend, increase, decrease or waive,
or enter into or give any agreement, approval or consent with respect to, this
Agreement or any part thereof, or any agreement, instrument or other document
executed in connection


--------------------------------------------------------------------------------




November 7, 2007
Page 4

 

 

 

with this Agreement (collectively, together with this Agreement, the “Facility
Documents”), or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iii) accept partial payments; (iv) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer or enforce any security or guarantees, and apply any
security and direct the order or manner of sale thereof as Scotiabank, in its
sole and absolute discretion, may determine; (v) release any entity or natural
person (collectively (“Person”) from any personal liability with respect to this
Agreement or any part thereof; (vi) settle, release on terms satisfactory to
Scotiabank or by operation of applicable law or otherwise liquidate or enforce
any security or guaranty in any manner, consent to the transfer of any security
and bid and purchase at any sale; or (vii) consent to the merger, change or any
other restructuring or termination of the existence of any Consignee or any
other Person, and correspondingly restructure the Obligations evidenced hereby,
and any such merger, change, restructuring or termination shall not affect the
liability of any Consignee or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the Obligations
evidenced hereby.

 

 

 

(c)           Scotiabank may enforce this Agreement independently as to each
Consignee and independently of any other remedy or security that Scotiabank may
have or hold at any time in connection with the Obligations evidenced hereby,
and it shall not be necessary for Scotiabank to marshal assets in favor of any
Consignee or any other Person or to proceed upon or against or exhaust any
security or remedy before proceeding to enforce this Agreement. Each Consignee
expressly waives any right to require Scotiabank to marshal assets in favor of
any Consignee or any other Person or to proceed against any other Consignee or
any Collateral provided by any Person, and agrees that Scotiabank may proceed
against Consignees or any Collateral in such order as it shall determine in its
sole and absolute discretion.

 

 

 

(d)           Scotiabank’s rights hereunder shall be reinstated and revived, and
the enforceability of this Agreement shall continue, with respect to any amount
at any time paid on account of the Consignees’ Obligations to Scotiabank which
thereafter shall be


--------------------------------------------------------------------------------




November 7, 2007
Page 5



 

 

 

required to be restored or returned by Scotiabank, all as though such amount had
not been paid.

 

 

 

(e)           To the maximum extent permitted by applicable law, and to the
extent that the Obligations of a Consignee are deemed to be a guaranty of the
Obligations of another Consignee, each Consignee expressly waives any and all
suretyship defenses now or hereafter arising or asserted by reason of: (i) any
disability or other defense of the other Consignees with respect to the
Obligations evidenced hereby, (ii) the unenforceability or invalidity of any
security or guaranty for the Obligations evidenced hereby or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations evidenced hereby, (iii) the cessation for any cause whatsoever
of the liability of the other Consignees (other than by reason of the full
payment and performance of all Obligations), (iv) any failure of Scotiabank to
comply with applicable law in connection with the sale or other disposition of
any Collateral or other security for any Obligation, (v) any act or omission of
Scotiabank or others that directly or indirectly results in or aids the
discharge or release of any Consignee or the Obligations evidenced hereby or any
security or guaranty therefor by operation of law or otherwise, (vi) the
avoidance of any security interest, lien or other interest in favor of
Scotiabank for any reason, or (vii) any action taken by Scotiabank that is
authorized by this Paragraph or any other provision hereof or of any Facility
Document. Until such time, if any, as all of the Obligations have been paid and
performed in full and no portion of any agreement remains in effect, no
Consignee shall have any right of subrogation, contribution, reimbursement or
indemnity from any other Consignee, and each Consignee (only in its capacity as
a guarantor or surety) expressly waives any right to enforce any remedy that
Scotiabank now has or hereafter may have against any other Person and waives the
benefit of, or any right to participate in, any Collateral now or hereafter held
by Scotiabank.

 

 

 

(f)          Notwithstanding any provision contained in this Agreement or any of
the other Facility Documents to the contrary, it is the intention and agreement
of each Consignee and Scotiabank that the obligations of each Consignee under
this Agreement and each of the other Facility Documents to which it is a party
shall be valid


--------------------------------------------------------------------------------




November 7, 2007
Page 6



 

 

 

and enforceable against such Consignee to the maximum extent permitted by
applicable law. Accordingly, if any provision of this Agreement or any of the
other Facility Documents creating any obligation of a Consignee in favor of
Scotiabank shall be declared to be invalid or unenforceable in any respect or to
any extent, it is the stated intention and agreement of the Consignees and
Scotiabank that any balance of the obligation created by such provision and all
other obligations of such Consignee to Scotiabank created by other provisions of
this Agreement and of the other Facility Documents shall remain valid and
enforceable. Likewise, if any sums which Scotiabank may be otherwise entitled to
collect from a Consignee under this Agreement or under any of the other Facility
Documents shall be declared to be in excess of those permitted under any law
(including any federal, national, provincial or state fraudulent conveyance or
like statute or rule of law) applicable to such Consignee’s obligations under
this Agreement or under any of the other Facility Documents, it is the stated
intention and agreement of such Consignee and Scotiabank that all sums not in
excess of those permitted under such applicable law shall remain fully
collectible by Scotiabank from such Consignee, and such excess sums shall
nevertheless survive as a subordinate obligation of such Consignee, junior in
right to the claims of general unsecured creditors. This provision shall control
every other provision of the Facility Documents.

          4.         Except as amended hereby, the Scotiabank Consignment
Agreement, the Guarantee and all agreements, instruments and documents executed
in connection therewith (collectively, the “Scotiabank Documents”), shall remain
in full force and effect and are in all respects hereby ratified and affirmed.

         5.         Each of the Consignees hereby affirms each representation,
warranty and covenant made by it and set forth in the Scotiabank Documents as if
fully set forth herein in full. Each of the Consignees acknowledges and confirms
that there are no defenses, claims or setoffs available that would operate to
limit its obligations under the Scotiabank Documents.

--------------------------------------------------------------------------------




November 7, 2007
Page 7

Please indicate your assent to the terms of this letter agreement by your
signature below.

 

 

 

 

Sincerely,

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

/s/ Jacob Szafranski

 

 

Jacob Szafranski



 

By:

Manager

 

 

--------------------------------------------------------------------------------

For- Timothy P. Dinneny

 

 

Managing Director

 

 

 

 

By:

/s/ Zoran Miljkovic

 

 

--------------------------------------------------------------------------------

 

 

Zoran Miljkovic

 

 

Director

ACCEPTED AND AGREED AS
OF THE DATE SET FORTH ABOVE:



AMI DODUCO, INC.

 

 

 

By:

/s/ Drew A. Moyer

 

 

--------------------------------------------------------------------------------

 

Name:

  Drew A. Moyer

 

Title: President

 

 

 

 

AMI DODUCO ESPANA, S.L.

 

 

 

 

By:

/s/ Drew A. Moyer

 

 

--------------------------------------------------------------------------------

 

Name:

  Drew A. Moyer

 

Title: President

 

 

 

 

AMI DODUCO GMBH

 

 

 

 

By:

/s/ Drew A. Moyer

 

 

--------------------------------------------------------------------------------

 

Name:

  Drew A. Moyer

 

Title: Director

 

 

 

 

--------------------------------------------------------------------------------




November 7, 2007
Page 8

GUARANTOR ACKNOWLEDGEMENT

          Technitrol, Inc. (“Technitrol”) hereby affirms each representation,
warranty and covenant made by it and set forth in the Guarantee as if fully set
forth herein in full. Technitrol acknowledges and confirms that there are no
defenses, claims or setoffs available to it that would operate to limit its
obligations under the Guarantee. Technitrol acknowledges and agrees that its
obligations to Scotiabank pursuant to the Guarantee shall remain in full force
and effect and shall include, without limitation, all Consignment Obligations
(as defined in Section 1 hereof) of AMI and/or Technitrol incurred pursuant to
the former BofA Consignment Agreement.

 

 

 

 

TECHNITROL, INC.

 

 

 

 

By:

/s/ Drew A. Moyer

 

 

--------------------------------------------------------------------------------

 

Name: Drew A. Moyer

 

Title: Sr. VP & CFO


--------------------------------------------------------------------------------